DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8-17 and 43 in the reply filed on 21 January 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-6, 8-20, 23, 25-27, 29-30, 32-33, 35, 37-38, 40, 43-47, 49 and 52 are pending; Claims 18-20, 23, 25-27, 29-30, 32-33, 35, 37-38, 40, 44-47, 49 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-6, 8-17 and 43 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2016/047166 filed 16 August 2016 which claims benefit US Provisional 62/206,001 filed 17 August 2015 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2021, 06 August 2020, 27 March 2020, 30 July 2019 and 05 November 2018 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 
It is noted, Reference B on the IDS of 17 February 2021 has not been considered as an English translation has not been provided.  Reference M cited on the IDS of 27 March 2020 has not been considered for the same reason.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the addition of the feed bolus improves the specific activity of the recombinant polypeptide.  However, any asserted improvement in/for anything needs a comparative.  That is, improved specific activity compared to what?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-17 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Crine et al. (US 2010/0297119 – cited herein) in view of Park and Kim (WO 2016/153191 – cited herein, with an effectively filed date of 23 March 2015), Oguchi et al. (Cytotechnology, 2006 – cited herein) and XcellerexTM XDR cell culture bioreactor systems (GE Healthcare Life Sciences, Feb. 2014 – cited herein).
Crine et al. teach a method of making alfotase alfa, e.g. sALP-FcD10 which is non-tissue specific alkaline phosphatase fused to the Fc domain of human IgG1 fused to 10 aspartate residues, which was is used to treat Hypophosphatasia (HPP), and produced said recombinant fusion protein in 25L bioreactor using CHO cells, wherein said cells are cultured at a first temperature of 37Co and then when cell density reaches 2 x 106 cells/mL (e.g. about 2.5 x 106 cells/mL), the temperature is shifted to 30Co (See Example 1).  It is taught that said sALP-FcD10 comprises SEQ ID NO: 4 having 100% 
Crine et al., however, do not teach large scale fermentation of 100L to 25,000L in fed-batch bioreactor, nor the pH of the cell culture conditions nor that there is any zinc in the culture medium. 
Regarding claims 1-4, 16-17, Park and Kim teach a method of producing recombinant proteins or interests, including antibodies, by recombinantly expressing said proteins in CHO cells which are supplemented with at least 30 μM zinc (which is about 28 μM) and at times and preferably 90 μM or higher in fed-batch cultures.  The zinc can be added before or during cell culture (See p. 4, paragraph three and four, starting with “On the other hand….”), wherein the presence of said zinc significantly increases the overall yield of the protein of interest (here antibodies) compared to when no zinc is present (See abstract and Examples).  It is specifically stated that adding zinc at a concentration of 30-60 μM does not show any inhibitor effects and adding at 30-90 μM “provides excellent antibody production in batch culture.” (See last line of specification).  
Oguchi et al. teach that temperature shifts in recombinant CHO cell production has been known and practiced for many years (See Introduction).  The specifically teach that is necessary to optimize the pH as well as the temperature and teach that a first temperature of 37 Co at pH 6.8 and a shift to a temperature of 31 Co once cell density maximum has been achieved at the first temperature, is just as effective as first temperature of 37 Co at pH 7.0 and a shift to a temperature of 31 Co, wherein the cells are cultured in bioreactors (See Results and  Discussion), wherein the results were not 
XcellerexTM XDR cell culture bioreactor systems teach a bioreactor system which is taught as having the benefits of being a single-use system which is designed for scalability and robustness which can easily transition from process development to large-scale biopharmaceutical manufacturing, which can be operated in batch, fed-batch or perfusion modes and which are available up to 2000L. 
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to produce the biopharmaceutical alfotase alfa, which includes the Fc portion of the IgG1 antibody, in CHO cells in large fed-batch bioreactors while at the same time controlling (a) the zinc concentration as Park and Kim teach zinc at levels of 30-90μm has significant benefits to the overall yield of producing proteins of interest in CHO cells; (b) controlling the pH and downward temperature shifts as taught Oguchi et al. as they similarly teach that this has significant benefits in doing so on the overall yield of producing antibodies in CHO cell culture; (c) to perform the culture in large scale biopharmaceutical system such as XcellerexTM XDR cell culture bioreactor systems because of the ease of use and scalability; and to combine these with Crine et al. who teach making said alfotase alfa (SEQ ID NO: 4, which is identical to instant SEQ ID NO: 1) in CHO cells while employing temperature downshifts because each of Park & Kim and Oguchi et al. teach techniques to increase the overall product yield in CHO cells in small scale or industrial scale methods such as taught by XcellerexTM XDR cell culture bioreactor systems.  This would be motivation in .  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crine et al. in view of Park & Kim and Oguchi et al., XcellerexTM XDR cell culture bioreactor systems as applied to claims 1-6, 11-17 and 43 above, and further in view of Kochanowski et al. (BMC Proceedings, 2011 – cited herein).
The teachings of Crine et al. in view of Park & Kim, Oguchi et al. and XcellerexTM XDR cell culture bioreactor systems are described above and incorporated into the instant rejection in their entirety.  However, none, alone or combined, teach further adding at least one to four bolus feeds, specifically, four bolus feeds.  
Kochanowski et al. teach the optimization of adding various bolus hyrdolysate feeds to CHO cells that are utilized to recombinantly produce a protein of interest (in this case an antibody).  They teach by optimizing the different combinations along with the number of bolus feeds that this improved overall antibody yield by 290% (See p. 3, 1st col., 1st full paragraph and Table 1).  They specifically teach that utilization of 3 to 4 bolus feeds in stirred tank bioreactors in fed-batch mode (and shake flasks) were the optimal amount of feeds (See p. 1, Materials and Methods and p. 3, 1st col., 2nd full paragraph).  The also state that four bolus feeds specifically has an improved of Mab st col., 4th paragraph).  
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to additionally optimize the number of bolus feeds utilized in the combined methods of Crine et al. in view of Park & Kim, Oguchi et al. and XcellerexTM XDR cell culture bioreactor systems and to specifically utilize 3 to 4 bolus feeds as taught by Kochanowski et al. in the CHO cell fed-batch bioreactors because Kochanowski et al. teach that this optimizable parameter identified 3 to 4 bolus feeds of various yeast hydrolysates/extracts (which inherently contains zinc) as being the best combination to obtain increased product/antibody yield, wherein this improved the yield by up to 290%.  This would be motivation in and of itself for one skilled in the art.  One skilled in the art would also have a reasonable expectation of success in combining the methods as they all employ making recombinant proteins, including antibodies, in CHO cells and provide details on how to achieve this while incorporating elements to improve overall product yield.     

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 March 2021